DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier et al. (US 2012/0281566).
 	Regarding claim 1, Pelletier teaches a method of wireless communication performed by a user equipment (UE), comprising: 
 	transmitting a message including an indication that the UE is in a power-saving mode (Paragraph 0149: The WTRU may transit away from a dormant mode on a condition that the NAS of the WTRU transmits control signaling (e.g., a NAS service request or a NAS service update) that indicates an operation not related to a dormant mode, (e.g., resources for transmissions in a connected mode)); 
 	receiving a configuration, for a connected state of the UE, that is based at least in part on the indication; and operating in the connected state according to the configuration (Paragraphs 0149-0154, especially paragraph 0151….the WTRU may transit from the dormant mode to a connected state on a condition that the WTRU receives an RRC message which reconfigures the RRC connection, such as an RRC connection reconfiguration request. The RRC connection reconfiguration message may indicate that the dormant behavior needs to be deactivated).
 	Regarding claim 12, Pelletier teaches a method of wireless communication performed by a base station, comprising:  
 	receiving, from a user equipment (UE), a message including an indication that the UE is in a power-saving mode (Paragraph 0149: The WTRU may transit away from a dormant mode on a condition that the NAS of the WTRU transmits control signaling (e.g., a NAS service request or a NAS service update) that indicates an operation not related to a dormant mode, (e.g., resources for transmissions in a connected mode)); 
 	determining a configuration, for a connected state of the UE, based at least in part on the indication; and transmitting, to the UE, the configuration, thereby enabling the UE to operate in the connected state according to the configuration (Paragraphs 0149-0154, especially paragraph 0151….the WTRU may transit from the dormant mode to a connected state on a condition that the WTRU receives an RRC message which reconfigures the RRC connection, such as an RRC connection reconfiguration request. The RRC connection reconfiguration message may indicate that the dormant behavior needs to be deactivated).
 	Regarding claim 23, Pelletier teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: transmit a message including an indication that the UE is in a power-saving mode (Paragraph 0149: The WTRU may transit away from a dormant mode on a condition that the NAS of the WTRU transmits control signaling (e.g., a NAS service request or a NAS service update) that indicates an operation not related to a dormant mode, (e.g., resources for transmissions in a connected mode)); 
 	receive a configuration, for a connected state of the UE, that is based at least in part on the indication; and operate in the connected state according to the configuration (Paragraphs 0149-0154, especially paragraph 0151….the WTRU may transit from the dormant mode to a connected state on a condition that the WTRU receives an RRC message which reconfigures the RRC connection, such as an RRC connection reconfiguration request. The RRC connection reconfiguration message may indicate that the dormant behavior needs to be deactivated).
 	Regarding claim 27, Pelletier teaches a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive, from a user equipment (UE), a message including an indication that the UE is in a power-saving mode (Paragraph 0149: The WTRU may transit away from a dormant mode on a condition that the NAS of the WTRU transmits control signaling (e.g., a NAS service request or a NAS service update) that indicates an operation not related to a dormant mode, (e.g., resources for transmissions in a connected mode)); 
 	determine a configuration, for a connected state of the UE, based at least in part on the indication; and transmit, to the UE, the configuration, thereby enabling the UE to operate in the connected state according to the configuration (Paragraphs 0150-0154, especially paragraph 0149….the WTRU may transit from the dormant mode to a connected state on a condition that the WTRU receives an RRC message which reconfigures the RRC connection (determine a configuration by base station 114a or 114b), such as an RRC connection reconfiguration request. The RRC connection reconfiguration message may indicate that the dormant behavior needs to be deactivated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2012/0281566) in view of Gurumoorthy et al. (US Patent #11,166,336). 
 	Regarding claims 4 and 15, Pelletier fails to teach the method of claim 1, wherein the message is a setup request message, a UE capability information message, a UE assistance information message, a connection resume request message, or a connection reestablishment request message. 	However, in related art, Gurumoorthy teaches the method of claim 1, wherein the message is a setup request message, a UE capability information message, a UE assistance information message, a connection resume request message, or a connection reestablishment request message (See claims 1, 8, and 15). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Gurumoorthy’s teaching about wherein the message is a setup request message, a UE capability information message, a UE assistance information message, a connection resume request message, or a connection reestablishment request message with Pelletier’s invention in order to receive data in connected state.  
Claim(s) 5, 16, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2012/0281566) in view of Brunel et al. (US 2020/0366532). 
 	Regarding claims 5, 16, 24, and 28, Pelletier fails to teach the method of claim 1, further comprising: receiving a UE capability enquiry message; transmitting a UE capability information message; and receiving another configuration, for the connected state, that is based at least in part on the UE capability information message. 	However, in related art, Brunel teaches the method of claim 1, further comprising: receiving a UE capability enquiry message; transmitting a UE capability information message; and receiving another configuration, for the connected state, that is based at least in part on the UE capability information message (Paragraphs 0019 and 0034). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Gurumoorthy’s teaching about wherein the message is a setup request message, a UE capability information message, a UE assistance information message, a connection resume request message, or a connection reestablishment request message with Pelletier’s invention in order to able to receive data based on capability information.  
Claims 8 and  25  are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2012/0281566) in view of Wang et al. (US 2009/0034444). 
 	Regarding claims 8 and 25, Pelletier fails to teach the method of claim 1, further comprising commencing the power-saving mode in the connected state, wherein transmitting the message is based at least in part on commencement of the power-saving mode.
 	However, in related art, Wang teaches the method of claim 1, further comprising commencing the power-saving mode in the connected state, wherein transmitting the message is based at least in part on commencement of the power-saving mode (Claims 8 and 16). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Wang’s teaching about commencing the power-saving mode in the connected state, wherein transmitting the message is based at least in part on commencement of the power-saving mode with Pelletier’s invention in order to perform data/voice communications between a base station and a terminal in a radio communication system.
Claims 9, 19, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2012/0281566) in view of Xie et al. (US 2019/0235858). 
 	Regarding claims 9 and 26, Pelletier fails to teach the method of claim 1, further comprising: receiving another configuration, for an inactive state of the UE, that is based at least in part on the indication or another indication for the inactive state; and operating in the inactive state according to the other configuration.
 	However, in related art, Xie teaches the method of claim 1, further comprising: receiving another configuration, for an inactive state of the UE, that is based at least in part on the indication or another indication for the inactive state; and operating in the inactive state according to the other configuration (Paragraphs 0019 and 0076). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Xie’s teaching about receiving another configuration, for an inactive state of the UE, that is based at least in part on the indication or another indication for the inactive state; and operating in the inactive state according to the other configuration with Pelletier’s invention so as to reduce power consumption of the apparatus for configuring or updating a programmable logic device (See Xie, paragraph 0076).
 	Regarding claims 19 and 29, Pelletier fails to teach the method of claim 12, further comprising: determining another configuration, for an inactive state of the UE, based at least in part on the indication or another indication for the inactive state received from the UE; and transmitting the other configuration, thereby enabling the UE to operate in the inactive state according to the other configuration.
 	 However, in related art, Xie teaches the method of claim 12, further comprising: determining another configuration, for an inactive state of the UE, based at least in part on the indication or another indication for the inactive state received from the UE; and transmitting the other configuration, thereby enabling the UE to operate in the inactive state according to the other configuration (Paragraphs 0019 and 0076). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Xie’s teaching about determining another configuration, for an inactive state of the UE, based at least in part on the indication or another indication for the inactive state received from the UE; and transmitting the other configuration, thereby enabling the UE to operate in the inactive state according to the other configuration with Pelletier’s invention so as to reduce power consumption of the apparatus for configuring or updating a programmable logic device (See Xie, paragraph 0076).	
Claims 10, 11, 21, and 22  rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2012/0281566) in view of Zhou et al. (US 2020/0314747). 
 	Regarding claims 10 and 21, Pelletier fails to teach the method of claim 1, wherein the configuration identifies a plurality of power-saving mode states corresponding to respective power-saving configurations.
 	However, in related art, Zhou teach the method of claim 1, wherein the configuration identifies a plurality of power-saving mode states corresponding to respective power-saving configurations (Paragraph 0279). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Zhou’s teaching about wherein the configuration identifies a plurality of power-saving mode states corresponding to respective power-saving configurations with Pelletier’s invention in order to conserve battery power of the device.
 	Regarding claims 11 and 22, Pelletier fails to teach the method of claim 1, wherein the indication that the UE is in the power-saving mode indicates one or more power-saving mode states of a plurality of power-saving mode states configured for the UE. 	However, in related art, Zhou teach the method of claim 1, wherein the indication that the UE is in the power-saving mode indicates one or more power-saving mode states of a plurality of power-saving mode states configured for the UE (Paragraph 0279). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Zhou’s teaching about wherein the indication that the UE is in the power-saving mode indicates one or more power-saving mode states of a plurality of power-saving mode states configured for the UE with Pelletier’s invention in order to conserve battery power of the device.
Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2012/0281566) in view of Tseng et al. (US 2017/0026861). 
 	Regarding claims 20 and 30, Pelletier fails to teach the method of claim 12, further comprising: transmitting, to another base station, a handover request providing another indication that the UE is in the power-saving mode; receiving, from the other base station, another configuration for the UE that is based at least in part on the other indication; and transmitting the other configuration to the UE.
 	However, in related art, Tseng teaches the method of claim 12, further comprising: transmitting, to another base station, a handover request providing another indication that the UE is in the power-saving mode; receiving, from the other base station, another configuration for the UE that is based at least in part on the other indication; and transmitting the other configuration to the UE (When DRX is configured, under normal situation, UE 301 performs RRM measurements once only during each DRX ON period to save power consumption. In step 312, UE 301 determines whether smart measurement is triggered based on a list of triggering criteria. If one of the triggering criteria is met, then in step 313, UE 301 performs additional measurements (e.g., during DRX OFF period) over the serving cell and neighboring cells (e.g., a target cell served by target base station eNB 303)…… In step 316, eNB 302 sends a handover request to eNB 303. In step 317, eNB 303 sends a handover response back to eNB 302. In step 318, UE 301 receives an RRC connection reconfiguration message (including mobility control information) from source eNB 302 and handovers to target eNB 303; paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Tseng’s teaching about transmitting, to another base station, a handover request providing another indication that the UE is in the power-saving mode, receiving, from the other base station, another configuration for the UE that is based at least in part on the other indication, and transmitting the other configuration to the UE with Pelletier’s invention in order to performs handover from serving cell to target cell (See Tseng, paragraph 0020).
Allowable Subject Matter
Claims 2, 6, 7, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 2, the prior art of record fails to teach the method of claim 1, wherein a parameter of the configuration is less than a parameter of another configuration for another UE that does not indicate a power-saving mode of the other UE.
 	Regarding claim 6, the prior art of record fails to teach the method of claim 5, wherein a quantity of parameters for which UE capability information is requested by the UE capability enquiry message is less than a quantity of parameters for which UE capability information is requested by another UE capability enquiry message for another UE that does not indicate a power-saving mode of the other UE. 	Regarding claim 7, the prior art of record fails to teach the method of claim 5, wherein a parameter of the UE capability information message is less than a parameter of another UE capability information message transmitted by the UE when the UE is not in the power-saving mode.
 	Regarding claim 13, the prior art of record fails to teach the method of claim 12, wherein a parameter of the configuration is less than a parameter of another configuration for another UE that does not indicate a power-saving mode of the other UE.  	Regarding claim 17, the prior art of record fails to teach the method of claim 16, wherein a quantity of parameters for which UE capability information is requested by the UE capability enquiry message is less than a quantity of parameters for which UE capability information is requested by another UE capability enquiry message for another UE that does not indicate a power-saving mode of the other UE. 	Regarding claim 18, the prior art of record fails to teach the method of claim 16, wherein a parameter of the UE capability information message is less than a parameter of another UE capability information message received from the UE when the UE is not in the power-saving mode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US Patent #8,311,011), Kim et al. (US 2009/0323634), Song et al. (US 2010/0093346), Bleys et al. (US 2010/0132474), Shafer (US 2011/0068921), Kuo (US 2012/0195298), Guo et al. (US 2012/0320791), Dinan (US 2013/0010716), Cho et al. (US 2013/0077517), Chuang (US 2013/0203358), Koshinen et al. (US 2015/0289180), Nagasaka et al. (US 2016/0112921), Bergstrom et al. (US 2016/0219477), Guo et al. (US 2017/0318510), Kurasugi et al. (US 2018/0249317), Chen et al. (US 2019/0166559), Park et al. (US 2019/0380128), Martinez Tarradell et al. (US 2019/0387569), Lee (US 2020/0107187), Zhou et al. (US 2020/0260304), and Brunel et al. (US 2020/0366532). 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132